                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 1 of 16 Page ID #:1



                  1        DERRICK LAM, Bar No. 275431
                           dlam@littler.com
                  2        LITTLER MENDELSON, P.C.
                           633 West 5th Street
                  3        63rd Floor
                           Los Angeles, CA 90071
                  4        Telephone: 213.443.4300
                           Fax No.:    213.443.4299
                  5
                           ASHLEY J. BRICK, Bar No. 281657
                  6        abrick@littler.com
                           LITTLER MENDELSON, P.C.
                  7        2049 Century Park East
                           5th Floor
                  8        Los Angeles, CA 90067
                           Telephone: 310.553.0308
                  9        Fax No.:     310.553.5583
               10          Attorneys for Defendants
                           GF MACHINING SOLUTIONS LLC AND
               11          MARTY ZACCARDO
               12
               13                               UNITED STATES DISTRICT COURT
               14                 CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
               15          FRANK BURT, an individual,          Case No. 5:21-cv-118
               16                        Plaintiff,            ASSIGNED FOR ALL PURPOSES TO
                                                               JUDGE
               17                v.
                                                               DEFENDANTS’ NOTICE TO
               18          GF MACHINING SOLUTIONS, LLC,        FEDERAL COURT OF REMOVAL
                           a New York Limited Liability        OF CIVIL ACTION FROM STATE
               19          Company; MARTY ZACCARDO,            COURT
                           LLC, an individual; and DOES 1 to
               20          100, inclusive,                     [28 U.S.C. §§ 1332, 1441, 1446]
               21                       Defendants.            Complaint Filed: October 15, 2020
                                                               (San Bernardino Superior Court, Case
               22                                              No. CIVDS 2022941)
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT OF
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                           REMOVAL OF CIVIL ACTION
                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 2 of 16 Page ID #:2



                  1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                  2        CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFF FRANK BURT AND
                  3        HIS ATTORNEYS OF RECORD:
                  4                PLEASE TAKE NOTICE that Defendants GF MACHINING SOLUTIONS
                  5        LLC and MARTY ZACCARDO1 (“Defendants”) hereby remove the above-captioned
                  6        action from the Superior Court for the State of California, County of San Bernardino
                  7        to the United States District Court for the Central District of California. This removal
                  8        is based on 28 U.S.C. sections 1441 and 1445. This Notice is based upon the original
                  9        jurisdiction of this Court over the parties under 28 U.S.C. section 1332(a) and the
               10          existence of complete diversity of citizenship among the parties.
               11                                   STATEMENT OF JURISDICTION
               12                  1.    This Court has original jurisdiction over this action under the diversity of
               13          citizenship statute. See 28 U.S.C. § 1332(a). In relevant part, the diversity statute
               14          grants district courts original jurisdiction over civil actions where the matter in
               15          controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
               16          is between citizens of different states. As set forth below, this case meets all of the
               17          diversity statute’s requirements for removal and is timely and properly removed by the
               18          filing of this Notice. See 28 U.S.C. §§ 1332, 1441(a) and 1446.
               19                                                  VENUE
               20                  2.    This action was filed in the Superior Court for the State of California,
               21          San Bernardino. Venue properly lies in the United States District Court for the
               22          Central District of California, Eastern Division, pursuant to 28 U.S.C. sections
               23          84(c)(1), 1391(a) and 1441(a).
               24                                PLEADINGS, PROCESS AND ORDERS
               25                  3.    On October 15, 2020, Plaintiff Frank Burt (“Plaintiff”) filed an unverified
               26          Complaint for Damages including causes of action for violations of the California Fair
               27
               28          1
                               Improperly named as “Marty Zaccardo, LLC” in the case caption.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT OF                1.
         63rd Floor
   Los Angeles, CA 90071   REMOVAL OF CIVIL ACTION
        213.443.4300
                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 3 of 16 Page ID #:3



                  1        Employment and Housing Act, the California Family Rights Act, the Family Medical
                  2        Leave Act, and California Labor Code section 1198.5, in the Superior Court for the
                  3        State of California, San Bernardino County: FRANK BURT, an individual, Plaintiff, v.
                  4        GF MACHINING SOLUTIONS, LLC, a New York Limited Liability Company;
                  5        MARTY ZACCARDO, LLC, an individual; and DOES 1 to 100, inclusive, Defendants,
                  6        Case Number CIVDS 2022941 (hereinafter the “Complaint”). Declaration of Ashley
                  7        Brick in Support of Defendants’ Notice to Federal Court of Removal of Civil Action
                  8        (“Brick Decl.”), ¶ 2 at Exhibit A.
                  9              4.       Plaintiff’s Complaint asserts ten (10) purported causes of action for: (1)
               10          Disability Discrimination in Violation of the California Fair Employment and
               11          Housing Act (“FEHA”); (2) Failure to Provide a Reasonable Accommodation under
               12          FEHA; (3) Failure to Engage in the Interactive Process in Good Faith under FEHA;
               13          (4) Age Discrimination in Violation of FEHA; (5) Harassment based on Disability
               14          under FEHA; (6) Retaliation in Violation of FEHA; (7) Failure to Prevent
               15          Discrimination, Harassment, and Retaliation in Violation of FEHA; (8) Violation of
               16          the California Family Rights Act (“CFRA”) and the Family Medical Leave Act
               17          (“FMLA”); (9) Retaliation under the CFRA and the FMLA; and (10) Failure to
               18          Provide Employment Records upon Request in Violation of California Labor Code
               19          section 1198.5. Brick Decl., ¶ 2 at Exhibit A. Plaintiff’s prayer for relief includes
               20          prayers for:
               21                     a. General and special damages;
               22                     b. Punitive and exemplary damages;
               23                     c. Pre-judgment and post-judgment interest;
               24                     d. Reasonable attorneys’ fees;
               25                     e. Costs of suit;
               26                     f. Declaratory and injunctive relief;
               27                     g. Penalties;
               28                     h. Other and further relief as the Court may deem just and proper.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                     2.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 4 of 16 Page ID #:4



                  1        See Compl., Prayer for Relief, ¶¶ a-h.
                  2              5.     On October 15, 2020, along with the Complaint (Exhibit A), Plaintiff
                  3        filed a Summons, Civil Case Cover Sheet, and Certificate of Assignment. Brick
                  4        Decl., ¶ 3 at Exhibit B.
                  5              6.     On or about October 27, 2020, a Notice of Trial Setting Conference,
                  6        assigning the matter to the Honorable Judge Lynn Poncin in Department S28 and
                  7        setting a Trial Setting Conference for April 15, 2021, was issued by the San
                  8        Bernardino County Superior Court. Brick Decl., ¶ 4 at Exhibit C.
                  9              7.     On November 13, 2020, Plaintiff filed a Proof of Service Summons for
               10          substituted service. Brick Decl., ¶ 5 at Exhibit D.
               11                8.     On December 4, 2020, Plaintiff filed an Affidavit of Due Diligence.
               12          Brick Decl., ¶ 6 at Exhibit E.
               13                9.     On December 23, 2020, Plaintiff served on Defendant GF Machining
               14          Solutions LLC the Complaint (Exhibit A); Summons (Exhibit B), Civil Case Cover
               15          Sheet (Exhibit B), Certificate of Assignment (Exhibit B), and a Notice of Trial Setting
               16          Conference (Exhibit C) via Notice and Acknowledgment. Brick Decl., ¶¶ 2-4, 7 at
               17          Exhibits A-C & F.
               18                10.    On December 30, 2020, Plaintiff filed a Proof of Service of Summons.
               19          Brick Decl., ¶ 8 at Exhibit G.
               20                11.    On January 21, 2021, Defendants GF Machining Solutions LLC and
               21          Marty Zaccardo filed their Answer to Plaintiff’s Complaint in the Superior Court for
               22          the State of California, San Bernardino County. Brick Decl., ¶ 9 at Exhibit H.
               23                12.    To Defendants’ knowledge, no further process, pleadings, or orders
               24          related to this case have been filed in the Superior Court for the State of California,
               25          San Bernardino County or served by any party other than as described above. Brick
               26          Decl., ¶ 10. The Attachment of Exhibits “A” through “H” satisfies the requirements
               27          of 28 U.S.C. section 1446(a). See Brick Decl., ¶¶ 2-9.
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  3.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 5 of 16 Page ID #:5



                  1                                        DOE DEFENDANTS
                  2              13.    Defendants are informed and believe that none of the Doe defendants in
                  3        this case have been identified or served. As such, they need not join or consent in this
                  4        Notice of Removal and are to be disregarded for the purpose of removal. 28 U.S.C. §
                  5        1441(a); Salveson v. Western States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir.
                  6        1984) (named defendants not yet served in state court action need not join in notice of
                  7        removal).
                  8                                   TIMELINESS OF REMOVAL
                  9              14.    This Notice of Removal is timely. Under 28 U.S.C. § 1446(b), the notice
               10          of removal of a civil action must be filed within 30 days after service of the summons
               11          and complaint. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354
               12          (1999) (the 30-day removal period runs from the service of the summons and
               13          complaint; receipt of summons and complaint is insufficient to trigger removal
               14          period).    On December 23, 2020, the Complaint and Summons were served on
               15          Defendant GF Machining Solutions LLC. As Defendant GF Machining Solutions
               16          LLC filed this Notice of Removal within 30 days of service of the Complaint and
               17          Summons, this Notice of Removal is timely as a matter of law. Defendant Marty
               18          Zaccardo was not served with the Complaint and Summons. Delgado v. Shell Oil Co.,
               19          231 F.3d 165, 177 (5th Cir. 2000) (interpreting § 1446(b) as allowing defendant
               20          named in state court complaint to remove action irrespective of whether defendant had
               21          been served); Whitehurst v. Wal-Mart, 306 Fed. Appx. 446, 448 (11th Cir. 2008)
               22          (holding "nothing in the removal statute, or any other legal provision, requires that a
               23          defendant be served with the complaint before filing a notice of removal"); Novak v.
               24          Bank of N.Y. Mellon Tr. Co., NA., 783 F.3d 910, 911 (1st Cir. 2015) (“[W]e conclude
               25          that service is generally not a prerequisite for removal and that a defendant may
               26          remove a state-court action to federal court any time after the lawsuit is filed but
               27          before the statutorily-defined period for removal ends[.]”).
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  4.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 6 of 16 Page ID #:6



                  1                                    DIVERSITY JURISDICTION
                  2              15.    The diversity of citizenship statute provides in pertinent part that “[t]he
                  3        district courts shall have original jurisdiction of all civil actions where the matter in
                  4        controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
                  5        is between– (1) citizens of different States . . . .” 28 U.S.C. § 1332(a).
                  6              16.    “Any civil action” commenced in state court is removable if it might
                  7        have been brought originally in federal court. See 28 USC § 1441(a). Any case that
                  8        could have been commenced in federal court based on diversity of citizenship can be
                  9        removed from state court on this ground. See 28 U.S.C. § 1441(b). In order to
               10          remove a case to federal court on diversity grounds, two basic elements must be
               11          satisfied: (1) complete diversity must exist between the parties, i.e., Plaintiff and
               12          Defendants must be “citizens” of different states; and (2) the amount in controversy
               13          must exceed $75,000. See 28 U.S.C. § 1332.
               14                17.    This action is a civil action over which this Court has original jurisdiction
               15          under 28 U.S.C. § 1332 and which may be removed to this Court by Defendants
               16          pursuant to 28 U.S.C. § 1441(a) based on the existence of complete diversity of
               17          citizenship between the real parties to this action and on the fact that the amount in
               18          controversy exceeds $75,000, as set forth below.
               19                A.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.
               20                       Plaintiff Is A Citizen Of The State Of California.
               21                18.    Diversity of citizenship exists so long as no plaintiff is a citizen of the
               22          same state as any defendant at the time the action was filed and at the time of removal.
               23          For diversity purposes, a person is a “citizen” of the state in which he or she is
               24          domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); see
               25          also LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001) (citizenship determined at
               26          the time the lawsuit is filed); Lundquist v. Precision Valley Aviation, Inc., 946 F.2d 8,
               27          10 (1st Cir. 1991). A person’s domicile is the place he or she resides with the
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   5.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 7 of 16 Page ID #:7



                  1        intention to remain, or to which he or she intends to return. See Kanter v. Warner–
                  2        Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
                  3               19.    At the time Plaintiff commenced this action and at the time of removal,
                  4        Plaintiff was a citizen of the State of California. Plaintiff alleges that he was at all
                  5        relevant times, and is, a resident of San Bernardino County and a citizen of California.
                  6        Compl., ¶ 5; Lew v. Moss, 797 F.2d 747, 751 (9th Cir. 1986) (residency can create a
                  7        rebuttable presumption of domicile supporting diversity of citizenship); State Farm
                  8        Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 519-20 (10th Cir. 1994) (allegation by party
                  9        in state court complaint of residency “created a presumption of continuing residence
               10          in [state] and put the burden of coming forward with contrary evidence on the party
               11          seeking to prove otherwise”); see also Smith v. Simmons, 2008 U.S. Dist. LEXIS
               12          21162, *22 (E.D. Cal. 2008) (place of residence provides “prima facie” case of
               13          domicile).    Thus, Plaintiff, by his own admission, is a citizen of the State of
               14          California.
               15                        Defendants Are Not Citizens Of The State Of California.
               16                 20.    For diversity jurisdiction purposes, the citizenship of a limited liability
               17          company is the citizenship of its members. Johnson v. Columbia Props. Anchorage,
               18          L.P., 437 F.3d 894, 899 (9th Cir. 2006) (“like a partnership, an LLC is a citizen of
               19          every state in which its owners/members are citizens.”) A corporation is deemed to be
               20          a citizen of any state in which it has been incorporated and of the state where it has its
               21          principal place of business. See 28 U.S.C. § 1332(c)(1). As clarified by the United
               22          States Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181; 175 L.
               23          Ed. 2d 1029 (2010), “the phrase ‘principal place of business’ in § 1332(c)(1) refers to
               24          the place where a corporation’s high level officers direct, control, and coordinate the
               25          corporation’s activities, i.e., its ‘nerve center.’” Id. at 80.
               26                 21.    Defendant GF Machining Solutions LLC is not a state official or a
               27          governmental entity. Declaration of Gregg Denig in Support of Defendants’ Notice of
               28          Removal to Federal Court (“Denig Decl.”), ¶ 5.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                     6.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 8 of 16 Page ID #:8



                  1              22.    Defendant GF Machining Solutions LLC: At the time of filing this
                  2        action, Defendant GF Machining Solutions LLC was, and remains, a limited liability
                  3        company formed under the laws of the State of New York. Denig Decl., ¶ 2.
                  4              23.    GF Machining Solutions LLC’s sole member is George Fischer
                  5        Corporation. Denig Decl., ¶ 3. George Fischer Corporation is incorporated in the
                  6        State of Delaware. Id. George Fischer Corporation’s principal place of business is
                  7        either Switzerland or Illinois. High level officers of George Fischer Corporation
                  8        direct, control, and coordinate the corporation’s activities from Schaffhausen,
                  9        Switzerland. George Fischer Corporation’s Directors are based in Schaffhausen,
               10          Switzerland, which is where direction, control, and coordination is determined for its
               11          operations. Id. Lincolnshire, Illinois is where George Fischer Corporation’s benefits
               12          and legal functions are based. Id. Moreover, several key executives of George Fischer
               13          Corporation, including the Chairman of the Board and an officer, are based outside of
               14          California; they are based in Switzerland. Id. at ¶ 4.
               15                24.    Defendant Marty Zaccardo: A person’s domicile is the place he or she
               16          resides with the intention to remain, or to which he or she intends to return. See
               17          Kanter v. Warner–Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
               18                25.    At the time Plaintiff commenced this action and at the time of removal,
               19          Defendant Marty Zaccardo was a citizen of the State of Colorado. At all relevant
               20          times, Mr. Zaccardo was, and is, a resident of Denver, Colorado. Declaration of
               21          Marty Zaccardo in Support of Defendants’ Notice of Removal to Federal Court
               22          (“Zaccardo Decl.”), ¶ 2.      Mr. Zaccardo intends to remain a resident of Denver,
               23          Colorado. Id. Accordingly, Mr. Zaccardo is a citizen of the State of Colorado.
               24                26.    Defendants Does 1 through 100 are fictitious. The Complaint does not
               25          set forth the identity or status of any said fictitious defendants, nor does it set forth any
               26          charging allegation against any fictitious defendants. Pursuant to section 1441(a), the
               27          citizenship of defendants sued under fictitious names must be disregarded for the
               28          purposes of determining diversity jurisdiction and cannot destroy the diversity of
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                    7.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 9 of 16 Page ID #:9



                  1        citizenship between the parties in this action. Newcombe v. Adolf Coors Co., 157 F.3d
                  2        686, 690-91 (9th Cir. 1998).
                  3              27.    Based on the foregoing, diversity is established between Plaintiff and
                  4        Defendants because Plaintiff and all Defendants are citizens of different states.
                  5              B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.
                  6              28.    Defendants need only show by a preponderance of the evidence (that it is
                  7        more probable than not) that Plaintiff’s claimed damages exceed the jurisdictional
                  8        minimum. Sanchez v. Monumental Life Ins. Co, 102 F.3d 398, 403-404 (9th Cir.
                  9        1996). Further, the United States Supreme Court has held under 28 U.S.C. § 1446(a),
               10          a defendant seeking to remove a case to federal court need only file “a notice of
               11          removal ‘containing a short and plain statement of the grounds for removal.’” Dart
               12          Cherokee Basin Operating Co. LLC v. Owens, 135 S. Ct. 547, 553 (2014). The Court
               13          held that this language tracks the general pleading requirement stated in Rule 8(a) of
               14          the Federal Rules of Civil Procedure, and that “[a] statement ‘short and plain’ need
               15          not contain evidentiary submissions.” Id. at 551, 553. Defendants need to only
               16          plausibly allege that the amount in controversy exceeds $75,000. Id. (“the defendant’s
               17          amount-in-controversy allegation should be accepted when not contested by the
               18          plaintiff or questioned by the court”). Here, the Court can reasonably ascertain from
               19          the Complaint and its Prayer for Relief that the amount in controversy exceeds
               20          $75,000. See Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir.
               21          1997) (“The district court may consider whether it is facially apparent from the
               22          complaint that the jurisdictional amount is in controversy.” (internal citations and
               23          quotations omitted)).
               24                29.    Plaintiff’s Complaint does not specify the amount that he seeks to
               25          recover from Defendants in this action. Plaintiff’s Complaint seeks damages for
               26          general and special damages, exemplary and punitive damages, pre-judgment and
               27          post-judgment interest, declaratory and injunctive relief, attorneys’ fees, penalties, and
               28          costs of suit. See Prayer for Relief, ¶¶ a-h. Although Defendants deny that they
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  8.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 10 of 16 Page ID #:10



                  1        should be liable for the damages alleged in Plaintiff’s Complaint, for purposes of
                  2        determining whether the minimum amount in controversy has been satisfied, the
                  3        Court must presume that Plaintiff will prevail on each and every one of his claims.
                  4        Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001
                  5        (C.D. Cal. 2002).
                  6              30.    The ultimate inquiry is the amount that is put “in controversy” by
                  7        Plaintiff’s Complaint, and not how much, if anything, Defendants will actually owe.
                  8        Rippee v. Boston Market Corp., 408 F.Supp.2d 982, 986 (S.D. Cal. 2005); see also
                  9        Schere v. Equitable Life Assurance Soc’y of the U.S., 347 F.3d 394, 399 (2d Cir.
               10          2003) (recognizing that the ultimate or provable amount of damages is not what is
               11          considered in the removal analysis; rather, it is the amount put in controversy by the
               12          plaintiff’s complaint).
               13                31.    Defendants deny the validity and merits of Plaintiff’s claims, the legal
               14          theories upon which they are purportedly based, and the claims for monetary and other
               15          relief that flow from them. Nevertheless, the amount in controversy as alleged by
               16          Plaintiff far exceeds the sum of $75,000.
               17                Lost Earnings and Benefits.
               18                32.    Plaintiff seeks recovery of economic losses, alleging that as a result of
               19          Defendants’ conduct he “has suffered and will suffer harm, including but not limited
               20          to, back wages, premiums, front wages, and lost benefits. . . medical charges that
               21          otherwise would have been covered by insurance[.]” See Compl., ¶¶ 16, 26, 33, 41,
               22          49, 57, 64, 71, 81, and 91; Prayer for Relief, ¶ a. Plaintiff Frank Burt was formerly
               23          employed by Defendant GF Machining Solutions LLC as a Field Service Engineer II,
               24          and at the time of his separation from GF Machining Solutions LLC, which occurred
               25          on February 14, 2020, his annual base wages equaled approximately $78,906.18.
               26          Declaration of Marie Sheldon in Support of Defendants’ Notice of Removal to Federal
               27          Court (“Sheldon Decl.”), ¶ 3.     Although Defendants deny Plaintiff is entitled to
               28          recover any damages, assuming arguendo Plaintiff was to recover alleged lost wages
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 9.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 11 of 16 Page ID #:11



                  1        through the date of this removal, Plaintiff could recover $72,330.67 (= [$78,906.18
                  2        annual base wages/12 months] x 11 months [Feb. 2020-Jan. 2021]) in back pay, which
                  3        is a conservative estimate as it does not take into account Plaintiff working overtime.
                  4              33.     In addition, Plaintiff seeks future damages or front pay as a result of the
                  5        alleged wrongs by Defendants. Front pay awards in California frequently span a
                  6        number of years. See Smith v. Brown-Forma Distillers Corp., 196 Cal.App.3d 503,
                  7        518 (1989) (front pay until mandatory retirement age reached); Rabago-Alvarez v.
                  8        Dart Indus., Inc., 55 Cal.App.3d 91, 97-98 (1976) (four years). Even conservatively
                  9        estimating that Plaintiff seeks front pay benefits for only one year, the amount of
               10          future income in controversy in this case would total at least an additional
               11          $78,906.18.
               12                34.     Thus, Plaintiff could recover approximately $151,236.85 (= $72,330.67
               13          in back pay + $78,906.18 in front pay) in compensatory damages, exclusive of health
               14          and welfare benefits, which, alone, satisfies the amount in controversy requirement.
               15          James v. Childtime Childcare, Inc., 2007 WL 1589543, at *2 n. 1 (E.D. Cal. June 1,
               16          2007) (affirming both past and future lost wages should be considered); Kroske v. U.S.
               17          Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (considering past and future wages in
               18          determining the amount in controversy).
               19                General Damages
               20                35.     The amount in controversy includes claims for general damages,
               21          exclusive of costs and interest. See Ajimatanrareje v. Metropolitan Life Ins. Co., 1999
               22          U.S. Dist. LEXIS 7339 at 4 (N.D. Cal. 1999) (emotional distress damages “may be
               23          considered in the amount in controversy even when not clearly pled in the
               24          complaint.”); Conrad Associates v. Hartford Acc. & Indem. Co., 994 F.Supp. 1196,
               25          1198 (N.D. Cal. 1998); Richmond v. Allstate Ins. Co., 897 F.Supp. 447, 450 (S.D. Cal.
               26          1995) (holding same).
               27                36.     Here, Plaintiff alleges that, as a result of Defendants’ alleged unlawful
               28          conduct, he “has suffered and will suffer psychological and emotional distress,
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  10.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 12 of 16 Page ID #:12



                  1        humiliation, and mental and physical pain and anguish[.]” See Compl. ¶¶ 17, 27, 34,
                  2        42, 50, 58, 65, 72, 82, and 92; Prayer for Relief ¶ a. Though Defendants dispute that
                  3        Plaintiff is entitled to any such award, Plaintiff’s potential recovery of such damages
                  4        clearly demonstrates that the jurisdictional prerequisite for removal of this action is
                  5        met. See Velez v. Roche, 335 F.Supp.2d 1022, 1038-40 (N.D. Cal. 2004) (surveying
                  6        discrimination cases awarding emotional distress damages and concluding that
                  7        “substantial jury awards of hundreds of thousands of dollars for non-economic
                  8        damages have been upheld where there is evidence . . . that the plaintiff suffered
                  9        heightened mental anguish”).
               10                 37.   Similarly, in Kroske, the Ninth Circuit found that the district court’s
               11          conclusion that the plaintiff’s “emotional distress damages would add at least an
               12          additional $25,000 to her claim” was not clearly erroneous, where she had $55,000 in
               13          lost wages, thus satisfying the amount in controversy requirement “even without
               14          including a potential award of attorney’s fees.” Kroske, 432 F.3d at 980. Based on
               15          the conservative estimate from Kroske, here, Plaintiff could conservatively recover
               16          emotional distress damages in an amount of $25,000.00 for his alleged emotional
               17          distress.
               18                 38.   Based on Plaintiff’s allegations of severe mental anguish due to
               19          Defendants’ alleged conduct, it can be reasonably ascertained that the amount in
               20          controversy on Plaintiff’s claim for emotional distress damages is, at a minimum,
               21          $25,000.
               22                 Punitive Damages
               23                 39.   Plaintiff also seeks an award of punitive damages. See Compl., Prayer
               24          for Relief, ¶ b. California law does not provide any specific monetary limit on the
               25          amount of punitive damages which may be awarded under Civil Code section 3294,
               26          and the proper amount of punitive damages under California law is based on the
               27          reprehensibility of the defendant’s misdeeds, the ratio between compensatory and
               28          punitive damages, and the ratio between damages and the defendant’s net worth. See
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                11.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 13 of 16 Page ID #:13



                  1        Boyle v. Lorimar Prods., Inc., 13 F.3d 1357 (9th Cir. 1994). Moreover, punitive
                  2        damages are included in calculating the amount in controversy. Davenport v. Mut.
                  3        Ben. Health & Acci. Assoc., 325 F.2d 785, 787 (9th Cir. 1963).
                  4              40.   In State Farm v. Campbell, 538 U.S. 408, 425 (2003), the Supreme Court
                  5        ruled that a single-digit ratio (i.e., no more than nine-to-one) was appropriate when
                  6        issuing an award of punitive damages. For instance, in Wysinger v. Auto. Club
                  7        of Southern California, the court upheld punitive damages of $1 million in a
                  8        FEHA discrimination/retaliation case, where the compensatory damages were
                  9        $280,000. Wysinger, 157 Cal.App.4th 413 (2007). There, the Court noted that the
               10          award was fewer than four times the amount of compensatory damages, and, as such,
               11          “falls within the range of multipliers that are commonly used to achieve the goals
               12          of punitive damages.” Id. at 428-29.
               13                41.   Although Defendants vigorously deny Plaintiff’s allegations, if Plaintiff
               14          were to prevail on one of his claims that allows for punitive damages and establish an
               15          award under California Civil Code section 3294, the punitive damages alone could
               16          exceed the jurisdictional minimum. In Aucina v. Amoco Oil, Co., 871 F.Supp. 332
               17          (S.D. Iowa 1994), the defendant employer established the amount in controversy
               18          exceeded the jurisdictional minimum in a discrimination and wrongful discharge
               19          lawsuit where the former employee asserted claims for lost wages, lost benefits,
               20          mental anguish, and punitive damages. The court noted that “[b]ecause the purpose of
               21          punitive damages is to capture defendant’s attention and deter others from similar
               22          conduct,” the plaintiff’s claim for punitive damages “might alone” exceed the
               23          jurisdictional minimum. Id. at 334. Further, numerous court decisions and jury
               24          verdicts demonstrate that compensatory and punitive damages in excess of $75,000
               25          have been awarded to individual plaintiffs where, as here, the plaintiff alleges
               26          disability discrimination and/or retaliation. See, e.g., Roby v. McKesson Corp., 47
               27          Cal. 4th 686 (2009) (affirming punitive damages award of $1.9 million, an amount
               28          equivalent to the compensatory damages award, where plaintiff alleged FEHA claims
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                12.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 14 of 16 Page ID #:14



                  1        including disability discrimination and wrongful termination); McGee v. Tucoemas
                  2        Federal Credit Union, 153 Cal.App.4th 1351 (2007) (jury verdict of $1.2 million in
                  3        punitive damages where Plaintiff alleged FEHA claims including disability
                  4        discrimination).
                  5              42.    Here, again assuming Plaintiff were to recover punitive damages in an
                  6        amount approximately equal to one year of his alleged compensatory damages,
                  7        Plaintiff would recover at least $78,906.18 for his alleged punitive damages.
                  8              43.    Thus, based on the combined total of Plaintiff’s lost wages, emotional
                  9        distress damages, and potential punitive damages alone, it can be reasonably
               10          ascertained that the amount in controversy exceeds $75,000.
               11                Attorneys’ Fees
               12                44.    Plaintiff also seeks attorneys’ fees. Compl., Prayer for Relief, ¶ d. It is
               13          well-settled that, when authorized by statute, attorneys’ fees are to be included in the
               14          calculation of the amount of Plaintiff’s claims for purposes of determining whether the
               15          requisite jurisdictional minimum is met. Lowdermilk v. U.S. Bank Nat'l Assoc., 479
               16          F.3d 997, 1000 (9th Cir. 2007); Kroske, 432 F.3d at 980; Galt G/S v. JSS Scandinavia,
               17          142 F.3d 1150, 1156 (9th Cir. 1998) (“[W]here an underlying statute authorizes an
               18          award of attorneys’ fees, either with mandatory or discretionary language, such fees
               19          may be included in the amount in controversy.”).
               20                45.    Plaintiff’s Complaint alleges violations of the FEHA, which authorizes
               21          an award of reasonable attorneys’ fees to a prevailing plaintiff. Cal. Gov. Code
               22          §12965(b).   While Plaintiff’s attorneys’ fees cannot be precisely calculated, it is
               23          reasonable to assume that they could exceed a damages award. Simmons v. PCR
               24          Tech., 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (noting that “attorneys’ fees in
               25          individual discrimination cases often exceed the damages”).
               26                46.    Any estimate of attorney’s fees includes fees over the life of the case, not
               27          just the fees incurred at the time of removal. Fritsch v. Swift Transportation Co. of
               28          Arizona, 899 F.3d 785 (9th Cir. 2018). “Recent estimates for the number of hours
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 13.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 15 of 16 Page ID #:15



                  1        expended through trial for employment cases in [the Central District of California]
                  2        have ranged from 100 to 300 hours. Therefore, 100 hours is an appropriate and
                  3        conservative estimate. Accordingly, attorneys’ fees in [an employment discrimination
                  4        case alleging wrongful termination] may reasonably be expected to equal at least
                  5        $30,000 (100 hours x $300 per hour).” Sasso v. Noble Utah Long Beach, LLC, Case
                  6        No. CV 14-09154-AB (AJWx), 2015 U.S. Dist. LEXIS 25921, at *12 (C.D. Cal.
                  7        March 3, 2015) (citations omitted). In fact, the attorneys’ fees alone through trial of
                  8        any cause of action would likely exceed $250,000 and could be many times that
                  9        amount. See Flannery v. Prentice, 26 Cal.4th 572 (2001) (upholding an award of
               10          attorneys’ fees under the FEHA for $1,088,231); see also Zissu v. Bear, Stearns &
               11          Co., 805 F.2d 75 (2d Cir. 1986) (upholding award for attorney’s fees in the amount of
               12          $550,000). Thus, Plaintiff’s attorneys’ fees add at least $30,000 to the amount in
               13          controversy, which is a conservative estimate.
               14                Penalties
               15                47.   Plaintiff also seeks penalties under Labor Code section 1198.5 for
               16          Defendant GF Machining Solutions LLC’s alleged failure to produce Plaintiff’s
               17          personal records in response to his written request. Compl., ¶¶ 95-101.
               18                48.   The penalty for violating Labor Code section 1198.5 is $750. LAB. CODE
               19          § 1198.5(l). Thus, Plaintiff’s claim for penalties under Labor Code section 1198.5
               20          adds another $750 to the amount in controversy.
               21                49.   Based on the foregoing, a preponderance of the evidence demonstrates
               22          that the amount in controversy exceeds the jurisdictional minimum of $75,000,
               23          exclusive of interest and costs.       Specifically, based on the aforementioned
               24          conservative figures, Defendants estimate the amount in controversy to be at least
               25          $285,893.03 ($151,236.85 economic damages + $25,000 emotional distress +
               26          $78,906.18 punitive damages + $30,000 attorneys’ fees + $750 penalties).
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                14.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:21-cv-00118-JWH-SP Document 1 Filed 01/22/21 Page 16 of 16 Page ID #:16



                  1              Other Relief
                  2              50.     Plaintiff’s Complaint also seeks “such other and further relief as the
                  3        Court may deem just and proper.” Compl., Prayer for Relief, ¶ h. Although uncertain
                  4        in amount, this open-ended relief sought by Plaintiff only serves to increase the
                  5        amount in controversy. See, Lewis v. Exxon Mobil Corp., 348 F. Supp. 2d 932, 932-
                  6        43 (W.D. Tenn. 2004) (the “open-ended” relief sought by plaintiff, who prayed for
                  7        “judgment to be determined by a jury, for all incidental, consequential, compensatory
                  8        and punitive damages” established that his case met the amount in controversy
                  9        requirement even though he pled in the complaint that he did not assert a claim in
               10          excess of $75,000).
               11                51.   Because it is facially apparent from the Complaint and as set forth above,
               12          Defendants have met their burden of establishing by a preponderance of the evidence
               13          that the amount in controversy exceeds the jurisdictional minimum of $75,000.
               14                           NOTICE TO PLAINTIFF AND STATE COURT
               15                52.   Immediately following the filing of this Notice of Removal in the United
               16          States District Court for the Central District of California, Eastern Division,
               17          Defendants will arrange for notice of such filing to be given by the undersigned to
               18          Plaintiff’s counsel of record, and for a copy of the Notice of Removal to be filed with
               19          the Clerk of the San Bernardino County Superior Court. Brick Decl., ¶ 11.
               20                WHEREFORE, having provided notice as required by law, the above-entitled
               21          action should be removed from the San Bernardino County Superior Court to this
               22          honorable District Court.
               23          Dated: January 22, 2021                   Respectfully Submitted,
               24
               25                                                    /s/ Ashley J. Brick
                                                                     DERRICK LAM
               26                                                    ASHLEY BRICK
                                                                     LITTLER MENDELSON, P.C.
               27                                                    Attorneys for Defendants
                                                                     GF MACHINING SOLUTIONS LLC
               28                                                    AND MARTY ZACCARDO
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                15.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
